PER CURIAM.
Deborah G. Mays appeals an order of the Reemployment Assistance Appeals Commission affirming a referee’s decision holding her disqualified from the receipt of unemployment compensation benefits. The Commission has moved to relinquish jurisdiction, commendably acknowledging that although the referee relied upon certain hearsay evidence in making her findings of fact, her order does not reflect that she undertook the analysis required in order for hearsay evidence alone to support a finding of fact in an unemployment compensation case. See § 443.151(4)(b)5.c., Fla. Stat. (2012). We elect to treat the motion as a concession of error, reverse the order on appeal in accordance there*560with, and remand to the Commission for further proceedings.
REVERSED and REMANDED.
DAVIS, PADOVANO, and THOMAS, JJ., concur.